Citation Nr: 1541633	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  15-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with the Veteran's medical treatment at the University of Utah Hospital from December 14, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served in the Coast Guard from March 7, 1945 to May 25, 1946. 

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from the VA Network Authorization and Payment Center in Fort Harrison, Montana that denied reimbursement of unauthorized medical expenses for treatment at the University of Utah Hospital from December 14, 2012 through January 8, 2013.

It is noted that the Veteran has records in Virtual VA and Veterans Benefits Management System (VBMS) electronic folders as well as a "duplicate" paper medical records folder available to the Board.  That document does not appear to be complete as noted below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record indicates that the Veteran sustained a cerebral hemorrhage on November 30, 2012 for which he was admitted on an emergency basis to Alta View Hospital in Sandy, Utah.  The record indicates that he was transferred to the University of Utah Hospital which subsequently filed a claim for reimbursement of medical expenses incurred between November 30, 2012 and January 8, 2013.  Documentation of record reflects that VA approved payment of some expenses from November 30, 2012 through December 13, 2012 but denied payment from December 14, 2012 through January 8, 2013.  It apparently was determined that as of December 14, the Veteran was considered to be stabilized and eligible for transfer to a VA facility.  The Veteran appealed.  It has been contended that the appellant had some setbacks in the December 13 to 14 time frame, and could not safely be moved.  

The Board observes, however, that the clinical evidence on which the denial of the claim was based are not of record for the Board's review.  Therefore, the case must be remanded to associate the relevant records from Alta View and the University of Utah Hospitals that are discussed in the medical records folder leading to the   negative determination.  In additional any medical determinations made by VA medical personnel should also be added to the record.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  Associate all of the clinical and medical records of the Veteran's treatment at Alta View Hospital and the University of Utah Hospital between November 30, 2012 and January 8, 2013 with the claims folder.  

2.  Associate any additional, relevant records related to the initial adjudication of the Veteran's claim, to include any records related to events and correspondence referred to in the statement of the case timeline of events and in the Clinical Tracking Record with the claims file.  Also, any medical determinations made by VA medical personnel should be associated with the file.  If no such records are available, this should be noted in the file.

3.  After completing any other indicated development, to include obtaining additional evidence or a medical opinion as to whether the claimed services between December 14, 2012 and January 8, 2013 were rendered because of a medical emergency, and whether a VA facility was feasibly available, etc., readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

